                                          Case 3:17-cv-04709-JST Document 123 Filed 05/16/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LOOKSMART GROUP, INC.,                               Case No. 17-cv-04709-JST
                                                         Plaintiff,
                                   8
                                                                                              ORDER CONTINUING HEARING AND
                                                  v.                                          REQUESTING SUPPLEMENTAL
                                   9
                                                                                              BRIEFING
                                  10     MICROSOFT CORPORATION,
                                                                                              Re: ECF No. 108
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant Microsoft Corp.’s motion to strike Plaintiff Looksmart

                                  14   Group, Inc.’s expert report on damages. ECF No. 108. Microsoft urges the Court to strike the

                                  15   report because its contents are not fairly drawn from Looksmart’s damages contentions, which

                                  16   were served pursuant to this district’s Patent Local Rule 3-8. As explained below, the Court

                                  17   requires additional briefing from the parties regarding certain aspects of the framework for

                                  18   evaluating this motion.

                                  19          The parties agree that the Court may strike an expert report that is based on theories not

                                  20   asserted in a party’s infringement or invalidity contentions. See ECF No. 108 at 8; ECF No. 113

                                  21   at 14. That rule effectively imposes a corresponding obligation for a party to amend its

                                  22   infringement or invalidity contentions to reflect the theories that it intends to pursue at trial. In

                                  23   order to determine whether a similar set of obligations accompany damages contentions, the Court

                                  24   requires further discussion on the amendment of such contentions.

                                  25          First, is there a duty to amend damages contentions? Looksmart asserts that there is not,

                                  26   citing Twilio, Inc. v. Telesign Corp., which noted “that unlike the more rigorous disclosure

                                  27   requirements for infringement and invalidity contentions (see [Patent] L.R. 3-1, [Patent] L.R. 3-3),

                                  28   there is no ‘good cause’ threshold for amendment of damages contentions, nor is there even a
                                          Case 3:17-cv-04709-JST Document 123 Filed 05/16/19 Page 2 of 3




                                   1   requirement to amend the contentions.” No. 16-cv-06925-LHK (SVK), 2017 WL 5525929, at *2

                                   2   (N.D. Cal. Nov. 17, 2017) (quoting Patent L.R. 3-6). To the extent that the Twilio court relied on

                                   3   Patent Local Rule 3-6, the Court is not yet persuaded that the rule resolves whether there is a duty

                                   4   to amend damages contentions. Patent Local Rule 3-6 does not, on its face, require parties to

                                   5   amend their infringement or invalidity contentions. Rather, it contemplates that such amendments

                                   6   may occur and provides that they “may be made only by order of the Court upon a timely showing

                                   7   of good cause.” Patent L.R. 3-6 (emphasis added). If Patent Local Rule 3-6 is not the source of

                                   8   the requirement to amend infringement or invalidity contentions, then it is unclear why the fact

                                   9   that damages contentions are not covered by that rule supports Looksmart’s position. The parties

                                  10   do not address the Twilio court’s underlying reasoning or the appropriate inferences to be drawn

                                  11   from Patent Local Rule 3-6.

                                  12          Similarly, Microsoft asserts that Federal Rule of Civil Procedure 26(e) requires parties to
Northern District of California
 United States District Court




                                  13   supplement or amend their damages contentions, regardless of any other provisions in the Patent

                                  14   Local Rules. ECF No. 108 at 8-9; ECF No. 115 at 6. Looksmart does not respond to this point.

                                  15          Second, assuming that there is a duty to amend damages contentions, is leave of court

                                  16   necessary? Without discussing the point, the parties have cited a case from this district in which a

                                  17   court “consider[ed] prejudice to the [opposing party] in deciding whether to permit [a party] to

                                  18   amend its damages contentions.” Finjan, Inc. v. Cisco Sys. Inc., No. 17-cv-00072-BLF (SVK),

                                  19   2019 WL 1168536, at *1 (N.D. Cal. Mar. 13, 2019). In other words, the Finjan court implicitly

                                  20   required leave of court to amend damages contentions. But neither the parties nor the Finjan court

                                  21   have identified the basis for this requirement.

                                  22          Third, assuming that a court must grant leave to amend, what standard applies? Is the

                                  23   Finjan court’s prejudice test the correct standard, and if so, why?

                                  24          Finally, as noted above, Microsoft contends that Civil Rule 26(e) requires Looksmart to

                                  25   amend its damages contentions. In that case, should the Court analyze Microsoft’s motion under

                                  26   Civil Rules 26(e) and 37(c)(1)? See Fed. R. Civ. P. 26(e)(1) (explaining that a party “must

                                  27   supplement or correct its disclosure or response: (A) in a timely manner if the party learns that in

                                  28   some material respect the disclosure or response is incomplete or incorrect, and if the additional or
                                                                                         2
                                          Case 3:17-cv-04709-JST Document 123 Filed 05/16/19 Page 3 of 3




                                   1   corrective information has not otherwise been made known to the other parties during the

                                   2   discovery process or in writing . . . .”); Fed. R. Civ. P. 37(c)(1) (“If a party fails to provide

                                   3   information or identify a witness as required by Rule 26(a) or (e), the party is not allowed to use

                                   4   that information or witness to supply evidence on a motion, at a hearing, or at a trial, unless the

                                   5   failure was substantially justified or is harmless.”).

                                   6           Accordingly, the parties shall file simultaneous supplemental briefs of no more than ten

                                   7   pages, addressing the foregoing questions, by May 23, 2019.

                                   8           The Court hereby CONTINUES the hearing calendared for May 23, 2019. In light of the

                                   9   parties’ prior stipulation regarding the date for this hearing, see ECF No. 111 at 2, the Court

                                  10   continues that hearing to June 27, 2019 at 2:00 p.m. The parties may file a joint stipulation

                                  11   requesting a different hearing date, provided that it is no earlier than May 30, 2019.

                                  12           IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: May 16, 2019
                                                                                          ______________________________________
                                  14
                                                                                                        JON S. TIGAR
                                  15                                                              United States District Judge

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
